Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-31-2007

In Re Washington
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1897




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"In Re Washington " (2007). 2007 Decisions. Paper 1049.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1049


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-235                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 07-1897
                                   ________________

                         IN RE RICHARD A. WASHINGTON

                                                Petitioner

                                   ________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                       (Related to 02-cv-07474 and 06-cv-01437)
                                   ________________

                       Submitted Under Rule 21, Fed. R. App. Pro.
                                    May 17, 2007

               BEFORE: BARRY, AMBRO and FISHER, Circuit Judges

                                  (Filed May 31, 2007 )

                                   ________________

                                       OPINION
                                   ________________

PER CURIAM

       In 2005, the District Court for the Eastern District of Pennsylvania denied Richard

Washington’s petition for a writ of habeas corpus with respect to his claim alleging

violation of his right to a speedy trial. Washington v. Sobina, 387 F. Supp. 2d 460 (E.D.
Pa. 2005).1 While his appeal was pending in this Court, Washington pled guilty to the

state charges, and we thereby dismissed his appeal. Washington v. Sobina, 475 F.3d 162

(3d Cir. 2007).

       Meanwhile, Washington filed another habeas petition in the District Court.

Washington v. Sobina, E.D. Pa. 06-cv-01437. Washington also filed a motion to recuse

Judge Brody in both his new petition, E.D. Pa. 06-cv-01437, and his first petition, E.D.

Pa. 02-cv-07474. The District Court dismissed the habeas petition as an unauthorized

second or successive petition. We subsequently denied as unnecessary Washington’s

application for authorization to file a second or successive petition. In re Washington,

C.A. No. 06-4137. Washington then returned to the District Court seeking to “reopen”

the second habeas proceedings. The District Court denied the motion to recuse, and the

motion to reopen is pending.

       Washington now petitions this Court for a writ of mandamus seeking (1) to have

his guilty plea to state charges vacated based on improper participation by the District

Court; (2) reconsideration of the District Court’s denial of the speedy trial claim; and (3)

the recusal of Judge Brody from any further proceedings. A writ of mandamus is a

drastic remedy that should only be granted in extraordinary situations. In re Nwanze, 242
F.3d 521, 524 (3d Cir. 2001). A petitioner seeking such relief must show that he has “no

other adequate means to obtain the desired relief” and that his right to issuance of the writ

   1
   The District Court granted the writ with respect to a speedy appeal claim. The
Commonwealth’s appeal is pending. Washington v. Sobina, C.A. No. 05-4522.

                                              2
is “clear and indisputable.” Id. Washington has not met this burden.

        Washington has not demonstrated that he has “no other adequate means” to

challenge his guilty plea. As we previously indicated, a habeas petition challenging his

recent guilty plea would not be an improper second or successive petition under 28 U.S.C.

§ 2244. Furthermore, Washington has not suggested that he can not seek relief in state

court. As to reconsideration of the speedy trial claim, in light of our dismissal of

Washington’s appeal from the denial of this claim, he has not demonstrated a “clear and

indisputable” right to have the issue reconsidered by the District Court.

        Washington asserts that Judge Brody should recuse herself from the pending

proceedings because she participated in his state plea negotiations.2 Although the

question of recusal is before us on a petition for a writ of mandamus, we review a Judge’s

decision not to recuse herself for abuse of discretion. See In re Kensington Int’l Ltd., 368
F.3d 289, 300-01 (3d Cir. 2004). Pursuant to 28 U.S.C. § 455(a), a judge must disqualify

herself if her impartiality “might reasonably be questioned.” See also Kensington, 368
F.3d at 301.

        Washington argues that although the Federal Rules of Criminal Procedure do not

apply to state defendants, in light of the unique circumstances of his case the Court should

nonetheless apply the principles of Rule 11(c), which prohibit a court from participating

in plea negotiations. We decline to consider this argument because regardless of the



   2
       We see no need to reiterate the events that transpired at that relevant hearing.

                                               3
appropriateness of the District Court’s “participation”, Washington is not entitled to

relief. Upon a thorough review of the hearing transcripts, we find that the District Court’s

remarks do not display the “deep-seated favoritism or antagonism that would make fair

judgment impossible”, and thus do not warrant recusal. Liteky v. United States, 510 U.S.
540, 555 (1994). Accordingly, the District Court did not abuse its discretion, and

Washington has not demonstrated a “clear and indisputable” right to a writ of mandamus.

       Accordingly, the petition for a writ of mandamus is denied.




                                             4